         Case 5:16-cr-00034-RH-EMT Document 47 Filed 10/05/20 Page 1 of 4
                                                                               Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                               CASES NO. 5:16cr34-RH-EMT
                                                           5:18cv193-RH-EMT
GLENN D. STEWART,

                  Defendant.

_________________________________/


                   ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         The defendant Glenn D. Stewart is serving a minimum mandatory drug

sentence. He has moved for relief under 28 U.S.C. § 2255. The motion is before

the court on the magistrate judge’s report and recommendation, ECF No. 86. No

objections have been filed. This order accepts the report and recommendation,

adopts it as the court’s opinion, and denies the § 2255 motion.

         The explanation is straightforward. Mr. Stewart pled guilty to two counts:

conspiracy to distribute and possess with intent to distribute 50 grams or more of

actual methamphetamine and 500 grams or more of a mixture containing

methamphetamine (count one); and possessing with intent to distribute 5 grams or

more of methamphetamine (count four). The government filed a notice that Mr.



Cases No. 5:16cr34-RH-EMT and 5:18cv193-RH-EMT
         Case 5:16-cr-00034-RH-EMT Document 47 Filed 10/05/20 Page 2 of 4
                                                                                Page 2 of 4




Stewart had a prior drug felony conviction—a 2007 Florida methamphetamine

conviction on which Mr. Stewart was sentenced to four years in prison. Based on

the amount of methamphetamine and prior drug felony conviction, the minimum

mandatory sentence on count one was 20 years. See 21 U.S.C. § 841(b)(1)(A)(viii).

Mr. Stewart was sentenced to 20 years—240 months—on both counts, to run

concurrently.

         This was the proper sentence. Any shorter sentence would have violated the

statute—would have been illegal. Mr. Stewart’s attorney did not render ineffective

assistance by failing to assert the contrary. And imposing the statutorily required

sentence was not a due process violation.

         To be sure, the First Step Act now has reduced the minimum mandatory

sentence for an equivalent offense, with an equivalent prior conviction, to 15 years.

But that change is not retroactive. Mr. Stewart was properly sentenced under the

law in effect at the time of sentencing.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” See Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.



Cases No. 5:16cr34-RH-EMT and 5:18cv193-RH-EMT
         Case 5:16-cr-00034-RH-EMT Document 47 Filed 10/05/20 Page 3 of 4
                                                                                   Page 3 of 4




Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

             To obtain a COA under § 2253(c), a habeas prisoner must make a
             substantial showing of the denial of a constitutional right, a
             demonstration that, under Barefoot, includes showing that
             reasonable jurists could debate whether (or, for that matter, agree
             that) the petition should have been resolved in a different manner
             or that the issues presented were “adequate to deserve
             encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The defendant’s motion for relief under 28 U.S.C. § 2255, ECF No. 38, is

denied.

         2. The clerk must enter judgment.




Cases No. 5:16cr34-RH-EMT and 5:18cv193-RH-EMT
         Case 5:16-cr-00034-RH-EMT Document 47 Filed 10/05/20 Page 4 of 4
                                                                                Page 4 of 4




         3. A certificate of appealability is denied.

         SO ORDERED on October 5, 2020.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:16cr34-RH-EMT and 5:18cv193-RH-EMT
